1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA
10   ANNETTE HORN, an individual on behalf       Case No. 2:17-cv-01967-MCE-KJN
     of herself and others similarly situated,
11                                               Case Consolidated with:
                   Plaintiff,                    Case No.: 2:18-cv-00998-JAM-AC
12

13          v.                                   The Hon. Morrison C. England, Jr.

14   RISE MEDICAL STAFFING, LLC; and             ORDER ON JOINT STIPULATION TO
     DOES 1 to 10 inclusive,                     EXTEND DEADLINE FOR FILING
15                                               MOTION FOR PRELIMINARY
                   Defendants.                   APPROVAL OF CLASS ACTION
16                                               SETTLEMENT
17

18   TEKARY WRIGHT, an individual, on
     behalf of herself and on behalf of all
19   persons similarly situated,

20                 Plaintiff,

21          vs.
22   ADVANCED MEDICAL PERSONNEL
     SERVICES, INC., a Corporation; RISE
23   MEDICAL STAFFING, LLC, a Limited
     Liability Company; and DOES 1 through
24
     50, Inclusive,
25
                   Defendants.
26
27

28

     ORDER ON JOINT STIPULATION TO EXTEND DEADLINE FOR FILING MOTION
             FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
1           On May 31, 2019, the parties in the above-captioned consolidated actions filed a Notice of

2    Joint Stipulation to Extend Deadline for Filing Motion for Preliminary Approval of Class Settlement

3    (“Stipulation”).   Pursuant to that Stipulation, and good cause appearing, IT IS HEREBY

4    ORDERED THAT:

5           The deadline for the parties to file the motion for preliminary approval of the proposed class

6    action settlement shall be continued from June 17, 2019 to July 1, 2019.

7           IT IS SO ORDERED.

8    Dated: June 5, 2019

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                     2
     ORDER ON JOINT STIPULATION TO EXTEND DEADLINE FOR FILING MOTION
             FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
